[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                      ________________________                  FILED
                                                       U.S. COURT OF APPEALS
                             No. 06-10346                ELEVENTH CIRCUIT
                                                           AUGUST 24, 2006
                         Non-Argument Calendar
                                                          THOMAS K. KAHN
                       ________________________
                                                               CLERK

                   D.C. Docket No. 04-23012-CV-CMA

SANDRA SNOWDEN,

                                                     Plaintiff-Appellant,

                                  versus

TOWN OF BAY HARBOR ISLANDS, a municipal corporation,
ISAAC SALVER,
GREG TINDLE, Town Manager of Bay Harbor Islands, in his
personal and official capacities,

                                                     Defendants-Appellees.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                             (August 24, 2006)

Before CARNES, PRYOR, and COX, Circuit Judges.

PER CURIAM:
      This appeal arises out of a district court’s interpretation of a consent decree that

was entered to memorialize a settlement between the parties in the underlying action

for declaratory and injunctive relief under 42 U.S.C. § 1983. In response to a

decision by the Town of Bay Harbor Islands, Florida (the “Town”) to allow a local

synagogue to place a lighted menorah on Town property during the holiday season,

but to deny Sandra Snowden (“Snowden”) the right to place a nativity scene in the

same location at the same time, Snowden filed for declaratory and injunctive relief

to prevent infringement of her First Amendment rights.

      The Town and Snowden reached a settlement of their dispute, and the district

court memorialized this settlement in a consent decree requiring the Town to allow

Snowden to erect or sponsor displays on the piece of property for the next ten holiday

seasons and to allow any other resident to erect or sponsor a display during the

holidays. The decree also affirmed the Town’s right to place reasonable time, place,

and manner restrictions on these expressions. The Town drafted and passed

Resolution 988, which purported to outline the restrictions.

      Among these restrictions were a size limitation, a time restriction limiting the

displays to the holiday season, and a restriction on the number of displays each

person could sponsor or erect each season, limiting that number to one. Resolution




                                           2
988 also contained a prohibition on ceremonies and other activities involving the

physical presence of people on the property after the erection of the display.

      After the passage of the resolution, Snowden applied to erect or sponsor three

separate displays: a nativity scene, a salute to the troops, and a salute to women.

Snowden also indicated in her application that she would arrange religious

ceremonies on the site of the nativity scene. The Town denied her application on the

grounds that her displays were too large and too numerous, in conflict with the

resolution. The Town also stated that Snowden was prohibited from arranging any

ceremonies on the display site. Shortly thereafter, Snowden communicated to the

Town that she would go ahead with her proposed displays and the ceremonies despite

the Town’s rejection of her application.

      The Town filed an emergency motion to enforce the consent decree, and

Snowden filed a cross-motion seeking the same relief. After a hearing, the district

court ruled that the restrictions on the size of each display and the number of displays

per person were reasonable time, place, or manner restrictions, in conformance with

the decree. The court declined to exercise jurisdiction over the question of whether

the prohibition on ceremonies was a reasonable time, place, or manner restriction

because the consent decree does not mention ceremonies.




                                           3
      Having considered the briefs, and relevant parts of the record, we find no

reversible error in the district court’s order on the subject motions.

      AFFIRMED.




                                           4